DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3, 5-7, 9-12, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPub 20110267152) in view of Oggioni (US PGPub 2004069529), both references of record.
As per claim 1:
	Lee discloses in Figs. 12-14:
	A circuit structure, comprising: 
a substrate integrated waveguide (waveguide 10), comprising:  
5a first substrate (dielectric substrate 11) having a waveguide transmitting region (area within metallic via holes 14 and first and second conductive plates 12 & 13); 
a first conductive layer (first conductive plate 12) and a second conductive layer (second conductive plate 13) disposed on opposite surfaces of the first substrate, respectively, and covering the waveguide transmitting region; 
and at least one waveguide conductive element (metallic via holes 14) passing through the first substrate and 10electrically connected to the first conductive layer and the second conductive layer, wherein the at least one waveguide conductive element surrounds the waveguide transmitting region (as shown in Fig. 14); 

15a waveguide signal feeding element (center conductor 21 and probe conductor 21a) passing through the second substrate and the second conductive layer, the waveguide signal feeding element extending to the waveguide transmitting region of the first substrate, wherein the waveguide signal feeding element is electrically insulated from the second conductive layer (a gap is provided around the center conductor 21 so as to form a quasi-coaxial line, para [0113]); 
and a ring-shaped conductive element (metal via holes 23 are formed as a ring around center conductor 21, forming a quasi-coaxial line, para [0113], as seen in Fig. 13) disposed in the second substrate and surrounding the 20waveguide signal feeding element.
	Lee does not disclose the ring-shaped conductive element entirely surrounds the waveguide signal feeding element, has an inner surface and an outer surface, each of the inner surface and the outer surface is a continuous surface, and a perimeter of the outer surface is larger than a perimeter of the inner surface.
	Oggioni discloses in Figs. 4 & 7:
A vertical transition (coaxial via structure 405 or Fig. 7) through a laminated substrate (core 400), wherein the vertical transition comprises a central signal conductor (conductive track 415 or coaxial central track 715) surrounded by a ring-shaped conductive element (coaxial conductive track 410 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a ring-shaped structure as per either Fig. 4 or Fig. 7 of Oggioni to the quasi-coaxial structure of Lee between each of the dielectric layers of the transmission line 20 as an art-recognized alternative/equivalent vertical structure able to provide the same function and further provide the benefit of providing a shielding effect as taught by Oggioni (para [0039]).
	As a consequence of the combination, the combination discloses the ring-shaped conductive element has an inner surface and an outer surface, each of the inner surface and the outer surface is a continuous surface, and a perimeter of the outer surface is larger than a perimeter of the inner surface.

As per claim 3:
Lee discloses in Figs. 12-14:
The feedline may be a microstrip line, a coplanar waveguide line, or a stripline, (para [0114]).
An insulating layer (dielectric layer indicatd to by 24a), wherein the insulating layer is disposed between the second conductive layer and additional 
Lee does not disclose:
a third conductive layer and an insulating layer, wherein the third conductive layer is disposed between the 5second conductive layer and the second substrate, the insulating layer is disposed between the second conductive layer and the third conductive layer, the ring-shaped conductive element is electrically connected to the third conductive layer, the waveguide signal feeding element passes through the third conductive layer and the insulating layer, and the waveguide signal feeding element is electrically insulated from the third conductive layer.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the feedline 25 with stripline transmission line, as suggested by Lee, comprising a central signal line and upper and lower ground planes.
	As a consequence of the combination, the upper ground plane may be located below the first insulating layer (dielectric layer 24a) and above the second substrate (dielectric layer 24b), so as to provide a third conductive layer between the 5second conductive layer and the second substrate, the insulating layer is disposed between the second conductive layer and the third conductive layer, the ring-shaped conductive element is electrically connected to the third conductive layer, the waveguide signal feeding element passes through the third conductive layer and the insulating layer, and the waveguide signal feeding element is electrically insulated from the third conductive layer (so as to prevent an electrical short to ground outside of the waveguide).

	As per claim 5:
	Lee discloses in Figs. 12-14:
Lee discloses that the first and second substrates and the insulating layer each have a respective dielectric coefficient (being dielectric layers).
	Lee does not disclose:
the first substrate has a first 15dielectric coefficient, the second substrate has a second dielectric coefficient, the insulating layer has a third dielectric coefficient, and the third dielectric coefficient is different from the first dielectric coefficient and the second dielectric coefficient.
	At the time of filing, it would have been obvious for the third dielectric coefficient to be different from the first dielectric coefficient and the second dielectric coefficient, to provide the benefit of controlling the impedance of the quasi-coaxial line of the center conductor 21 as the stripline of claim 3 transitions to the waveguide to control impedance matching and to provide proper dielectric insulation from the signal line to the ground conductor during the stripline to waveguide transition of the quasi-coaxial line, as the dielectric constant is a design parameter for determining impedance for striplines, substrate integrated waveguides, and coaxial lines, as is well-understood in the art.

As per claim 6:
	Lee discloses in Figs. 12-14:


	As per claim 7:
Lee discloses in Figs. 12-14:
The feedline may be a microstrip line, a coplanar waveguide line, or a stripline, (para [0114]).
	Lee does not disclose:
a top conductive layer disposed on the second substrate, wherein the second substrate is located between the second conductive layer and the top conductive layer, the top conductive layer is electrically connected to the ring-shaped conductive element, and the waveguide signal feeding element is electrically insulated from the top conductive layer.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the feedline 25 with a stripline transmission line, as suggested by Lee, comprising a central signal line and upper and lower ground planes.
	It would be further obvious for the upper and lower ground planes to be electrically connected to the ring-shaped element, to provide the benefit of a consistent ground plane for determining impedance between the stripline and the quasi-coaxial line, as is well-understood in the art.
	As a consequence of the combination, the upper ground plane of the stripline may be considered the top conductive layer, such that the second substrate is located between the second conductive layer and the top conductive layer, the top conductive 

As per claim 9:
a portion of the waveguide signal feeding element extending into the first substrate has a length smaller than a 5thickness of the first substrate (the portion of the center conductor labeled 21 only passes through two dielectric layers, and the portion of probe conductor 21a within the waveguide below the conductive plates 15c only extends through two dielectric layers, two layers short of the thickness of the first substrate).

As per claim 10:
Lee discloses in Figs. 12-14:
the waveguide signal feeding element passes through the first substrate.
	Lee does not disclose in Figs. 12-14:
the waveguide signal feeding element passes through the first substrate, and the waveguide signal feeding element is electrically insulated from the first conductive layer.
	Lee discloses in Fig. 7A:
the cavity matching unit 15 may be formed apart from the first conductive plate such that a dielectric layer insulates the cavity matching unit from the waveguide walls.


	As per claim 11:
	Lee discloses in Figs. 12-14:
the waveguide signal feeding 10element passes through the first substrate, and the waveguide signal feeding element is electrically connected to the first conductive layer (cavity matching unit 15 may be formed with metal via holes 15b and conductive plates 15c, as shown in Fig. 14).

	As per claim 12:
	Lee discloses in Figs. 12-14:
a quantity of the at least one waveguide conductive element is plural, and the waveguide conductive elements are spaced apart from each other and together surround the waveguide transmitting region (as seen in Fig. 13).

	As per claim 14:
	Lee discloses in Figs. 12-14:
Lee discloses that the first and second substrates each have a respective dielectric coefficient (being dielectric layers).
	Lee does not disclose:

	At the time of filing, it would have been obvious to one of ordinary skill in the art for the first dielectric coefficient to be equal to the second dielectric coefficient to provide the benefit of simplifying manufacturing of the apparatus by reducing the number of materials used in production, and as one of a limited number of possibilities of the dielectric substrates being the same or different.

Claims 2, 4, 8, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination Lee (US PGPub 20110267152) in view of Oggioni (US PGPub 2004069529) as applied to claims 1, 3, & 7 above, and further in view of Cho et al. (US Patent 5757252), all references of record.
The resultant combination discloses the circuit structure of claims 1, 3, & 7, as rejected above.
As per claim 2:
The resultant combination discloses in Lee in Figs. 12-14:
the second conductive layer has an opening, the waveguide signal feeding element passes through the opening (a gap is provided around the center conductor 21 so as to form a quasi-coaxial line, para [0113]).
The resultant combination does not disclose:
and an inner 20diameter of the opening is smaller than an inner diameter of the ring-shaped conductive element.

that the distance between a signal via (signal lead 52) and ground vias (ground lines 54, 56, 58, 60) determines the characteristic impedance of the signal line (col. 5 lines 31-44) in a quasi-coaxial condition (as seen in Fig. 5).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the distance between the metal via holes 23 and center conductor 21 of Lee so that an inner 20diameter of the opening is smaller than an inner diameter of the ring-shaped conductive element to provide the benefit of controlling and providing a specific impedance for the quasi-coaxial structure of Lee as taught by Cho et al. (col. 5 lines 31-44).

	As per claim 4:
	The resultant combination as per claim 3 discloses:
The third conductive layer has an opening and the waveguide signal feeding element passes through the opening (for the signal line of the stripline to connect through a center conductor 21 to the probe conductor 21a without shorting to ground, as is well-understood in the art).
The resultant combination does not disclose:
and an inner diameter of the opening is smaller than an inner diameter of the ring-shaped conductive element.
Cho et al. discloses in Fig. 5:

At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the distance between the metal via holes 23 and center conductor 21 of Lee so that an inner 20diameter of the opening is smaller than an inner diameter of the ring-shaped conductive element to provide the benefit of controlling and providing a specific impedance for the quasi-coaxial structure of Lee as taught by Cho et al. (col. 5 lines 31-44).

	As per claim 8:
The resultant combination as per claim 3 discloses in Lee:
The top conductive layer has an opening and the waveguide signal feeding element passes through the opening (for the signal line of the stripline to connect through a center conductor 21 to the probe conductor 21a without shorting to ground, as is well-understood in the art).
	The resultant combination does not disclose:
and an inner diameter of the opening is smaller than an inner diameter of the ring-shaped conductive element.
	Cho et al. discloses in Fig. 5:
that the distance between a signal via (signal lead 52) and ground vias (ground lines 54, 56, 58, 60) determines the characteristic impedance of the signal line (col. 5 lines 31-44) in a quasi-coaxial condition (as seen in Fig. 5).


	As per claim 13:
	The resultant combination does not disclose:
a quantity of the at least one waveguide conductive element is one, and the waveguide conductive element surrounds the waveguide transmitting region.
	Cho et al. discloses in Fig. 7:
The formation of multiple vias in an overlapped configuration to form an elongated via (col. 5 lines 50-60).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the metallic via holes 14 of Lee with overlapping vias forming a single elongated via or a single metal wall to provide the benefit of increasing the isolation of the waveguide from the surrounding environment, as is well-understood in the art.
As a consequence of the combination, a quantity of the at least one waveguide conductive element is one, and the waveguide conductive element surrounds the waveguide transmitting region.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
In page 7 of the applicant’s remarks, the applicant presents arguments against the via holes of Lee meeting the limitation of the ring-shaped element. The examiner notes that the rejection is a replacement of the surrounding via holes of Lee, and so the arguments presented against Lee by itself does not address the rejection.
In pages 8-9 of the applicant’s remarks, the applicant argues that:
As for the coaxial conductive track 410 of Oggioni, since FIG. 4 is just a cross-sectional view and FIG. 5 is just a top view, the coaxial conductive track 410 being two columns in FIG. 4 and the coaxial conductive track 410 being a circle in FIG. 5 cannot sufficiently present the whole appearance of the coaxial track 410. In fact, the coaxial conductive track 410 may be an annular ring with two columns connected to two opposite sides of the annular ring. That is, the coaxial conducive track 410 cannot be illustrated to entirely surround the conductive track 415. 
In more detail, both of the coaxial conductive track 410 and the conductive track 740/725 of Oggioni fail to disclose "an inner surface and an outer surface entirely surrounding the central coaxial track 415/the coaxial central track 715 to form a tubular shape extending from one side to an opposite side of any element 

The examiner respectfully disagrees. The applicant appears to be improperly narrowing the definition of the term “entirely surrounding.” The broadest reasonable definition of “surrounding” is “enclosing on all sides” (https://www.merriam-webster.com/dictionary/surround). The broadest reasonable definition of “entirely” is “completely” (https://www.merriam-webster.com/dictionary/entirely). As such, a circular element such as that provided by Oggioni “entirely surrounds” an element at the center of the circular element, when viewed from above. This matches with the application, where Figs. 2 & 4-10 provide cross-sectional views where the waveguide signal feeding element (130) is not surrounded on all sides by the ring shaped element, and is only surrounded in the vertical views of Figs. 1 & 3. As the elements of Oggioni all provide portions that entirely, or completely surround the vertical element, the combination meets the limitations of claim 1. It should be further noted, that the applicant’s arguments that 410 does not completely surround the vertical element (415) are further unfounded, as 410 is shown as a circular cylinder in Figs. 4 & 5, described as a coaxial structure in para [0031], and further described as formed by plating the inner wall of a drilled hole in para [0034]. The applicant appears to intend “entirely surrounds” to require the ring-shaped element to extend vertically through the second substrate layer. The element 410 of Oggioni in the combination does so, as coaxial track 410 extends through substrate layers, as shown in Fig. 4, and replaces vias 23 of Lee. As such, even with the applicant’s supposed interpretation of “entirely surrounding,” the rejection meets the limitations of the claim.
Applicant’s further arguments are based on those above with regard to claim 1, and are therefore not persuasive.
The rejections of claims 1-14 are sustained.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843